672 So. 2d 56 (1996)
Frederick BLOODWORTH, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2488.
District Court of Appeal of Florida, First District.
April 1, 1996.
Rehearing Denied May 13, 1996.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, and Frederick Bloodworth, pro se, for appellant.
Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
We affirm the revocation of appellant's probation and the sentence imposed thereon, but direct the trial court, on remand, to enter a written revocation order setting forth the conditions of probation which appellant was found to have violated. See McQuitter v. State, 622 So. 2d 590 (Fla. 1st DCA 1993) (when trial court orally pronounces conditions of which probationer has been found in violation, but fails to place them in written form, remand is necessary for entry of order conforming to oral pronouncement).
MINER, WEBSTER and MICKLE, JJ., concur.